NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GUILLERMO CRUZ TRUJILLO,                        No. 17-15358

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00859-EPG

 v.
                                                MEMORANDUM*
GOMEZ, Correctional Officer; SANCHEZ,
Correctional Officer,

                Defendants-Appellees.

                   Appeal from the United States District Court
                        for the Eastern District of California
                  Erica P. Grosjean, Magistrate Judge, Presiding**

                         Submitted September 26, 2017***

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Guillermo Cruz Trujillo, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            Trujillo consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process and retaliation claims. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal

under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order) (dismissal under § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Trujillo’s due process claim because

Trujillo had an adequate postdeprivation remedy under California law. See

Hudson v. Palmer, 468 U.S. 517, 533 (1984) (“[A] . . . deprivation of property by a

state employee does not constitute a violation of the procedural requirements of the

Due Process Clause of the Fourteenth Amendment if a meaningful postdeprivation

remedy for the loss is available.”); Barnett v. Centoni, 31 F.3d 813, 816-17 (9th

Cir. 1994) (“California [l]aw provides an adequate post-deprivation remedy for any

property deprivations.”).

      The district court properly dismissed Trujillo’s retaliation claim because

Trujillo failed to allege facts sufficient to show that Trujillo’s filing of a grievance

was the substantial or motivating factor behind defendants’ alleged conduct. See

Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (elements of a

retaliation claim in the prison context); see also Brodheim v. Cry, 584 F.3d 1262,

1271 (9th Cir. 2009) (“To prevail on a retaliation claim, a plaintiff must show that

his protected conduct was the substantial or motivating factor behind the




                                            2                                     17-15358
defendant’s conduct.” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                         3                                17-15358